Exhibit 10.4

SECURITY AGREEMENT

﻿

This SECURITY AGREEMENT (the "Agreement") is made and entered into this 14th day
of March, 2016 by and between the STATE OF CONNECTICUT acting by and through its
DEPARTMENT OF ECONOMIC AND COMMUNITY DEVELOPMENT, having an office and principal
place of business located at 505 Hudson Street, Hartford, Connecticut 06106 (the
"Secured Party") and VERMILLION INC, a Delaware corporation with  an office and
principal place of business located at  12117 Bee Caves Road, Building III,
Suite 100, Austin, TX 78738 (the "Debtor").

﻿

WITNESSETH:

﻿

WHEREAS, the Secured Party has agreed to extend to Debtor certain Financial
Assistance under the Economic Development and Manufacturing Assistance Act in
the form of a loan in an amount not to exceed FOUR MILLION AND NO/100 DOLLARS
($4,000,000.00) (the “Loan” or the "Financial Assistance"); and

﻿

WHEREAS, the terms and conditions of the Financial Assistance are set forth in a
certain Assistance Agreement of even date herewith by and between Secured Party
and Debtor (the "Assistance Agreement"); and

﻿

WHEREAS, as a condition precedent to the extension of the Financial Assistance,
Secured Party requires Debtor to provide a security interest in certain of its
personal property as security for the payment and performance of Debtor's
obligations under the Assistance Agreement;

﻿

NOW, THEREFORE, in consideration of the foregoing and of the covenants set forth
herein, the Secured Party and the Debtor hereby agree as follows:

﻿

ARTICLE I

COLLATERAL

﻿

Section 1.1.  Grant of Security Interest.  As security for the payment and
performance of the Obligations (as hereinafter defined), the Debtor hereby
grants to the Secured Party a continuing security interest in the property of
the Debtor listed and described in Schedule A attached hereto (the
"Collateral").

﻿

Section 1.2.  Definitions.  All capitalized terms not otherwise defined herein,
including Schedule A attached hereto, shall have the meanings ascribed to such
terms in Article 9 of the Uniform Commercial Code as from time to time in effect
in the State of Connecticut (“UCC”).

﻿

﻿





--------------------------------------------------------------------------------

 

ARTICLE II

OBLIGATIONS SECURED

﻿

Section 2.1.  Obligations Secured.  The Collateral and the power of collection
pertaining thereto shall secure the payment and performance of any and all
obligations of the Debtor to the Secured Party under the Assistance Agreement,
including, without limitation, the Debtor's obligation to repay the Financial
Assistance, plus accrued and unpaid interest thereon, together with all
commercially reasonably fees, expenses, commissions, charges, penalties, and
other amounts paid or incurred by the Secured Party in connection
therewith,  (collectively, the "Obligations").

﻿

ARTICLE III

DUTIES OF THE DEBTOR REGARDING COLLATERAL

﻿

Section 3.1.  Duties of the Debtor Regarding Collateral.  At all times hereafter
the Debtor agrees that it shall:

﻿

(a)  Preserve the Collateral in good condition and order and not permit it to be
abused or misused;

﻿

(b)  Maintain good and complete title to the Collateral;

﻿

(c)  Keep the Collateral free and clear at all times of all other security
interests, liens, or encumbrances of any kind, including, without limitation,
any lien arising as a result of the Debtor's failure to pay any and all taxes or
governmental assessments or charges of any kind whatsoever except as otherwise
permitted by the Secured Party;

﻿

(d)  Except as otherwise expressly provided herein, refrain from selling,
assigning or otherwise disposing of any of the Collateral (except in the
ordinary course of Debtor's business) or moving or removing any of the
Collateral without the prior written consent of the Secured Party, or until all
of the Obligations have been paid or performed in full;

﻿

(e)  Promptly provide to the Secured Party such financial statements, reports,
lists and schedules related to the Collateral and any other information relating
to the Collateral as the Secured Party from time to time may reasonably request;

﻿

(f)  Permit the Secured Party to inspect all books and records of the Debtor
relating to the Collateral at such times, upon such notice and as often as the
Secured Party may reasonably request;

﻿

(g)  Notify the Secured Party of any material change in any fact or circumstance
warranted or represented by the Debtor herein or furnished in connection
herewith to the Secured Party or if any Event of Default (as defined herein)
occurs;

﻿

(h)  Keep the Collateral insured against fire and other risks; and

﻿





--------------------------------------------------------------------------------

 

(i)  Deliver a certificate of insurance for the Collateral to the Secured Party
upon the request of the Secured Party. 

﻿

(j)  Do whatever the Secured Party may request from time to time by way of
obtaining, executing, delivering and filing financing statements, assignments,
landlord's or mortgagee's waivers, and other notices and amendments and renewals
thereof, and the Debtor will take any and all steps and observe such formalities
as the Secured Party may request in order to create and maintain a valid and
enforceable first lien upon, pledge of, and first priority security interest in,
any and all of the Collateral, except as permitted by the Assistance
Agreement.  The Secured Party is authorized to file financing statements without
the signature of the Debtor and to execute and file such financing statements on
behalf of the Debtor as specified by the UCC to perfect or maintain the Secured
Party's security interest in all of the Collateral. All commercially reasonable
charges, expenses and fees the Secured Party may incur in filing any of the
foregoing, together with reasonable costs and expenses of any lien search
required by the Secured Party, and any taxes relating thereto, shall be charged
to the Debtor and added to the Obligations.

﻿

(k) Execute that certain Patent Security Agreement with respect to all the
patents of the Debtor, a copy of which will be filed with the U.S. Patent and
Trademark Office.

﻿

Section 3.2.  Negative Covenants of the Debtor.  The Debtor covenants and agrees
that at all times hereafter the Debtor shall not:

﻿

(a)  Merge into or consolidate with or into any corporation or other entity,
convert into any other entity or transfer to or domesticate in any jurisdiction
other than the jurisdiction set forth in Section 6.1 (a) of this Agreement;

﻿

(b)  Sell, lease, license or otherwise dispose of any of its assets, except for
sales of inventory in the ordinary course of business;

﻿

(c)  Change its corporate name, identity or structure, or conduct its business
under any trade name or style other than as set forth in this Agreement;

﻿

(d)  Permit to incur or suffer any loss, theft, substantial damage or
destruction of any of the Collateral which is not immediately replaced with
Collateral of equal or greater value, or which is not fully covered by
insurance, the proceeds of which shall have been endorsed over to Secured Party;

﻿

(e)  Fail to preserve and maintain its entity existence in the jurisdiction of
its incorporation, organization or formation; or

﻿

(f)  File any UCC-3 termination statement affecting any UCC-1 Financing
Statement in favor of the Secured Party.

﻿





--------------------------------------------------------------------------------

 

ARTICLE IV

DEFAULT

﻿

Section 4.1.  Defined.  The occurrence of any of the following events shall
constitute a default under this Agreement (an "Event of Default"):

﻿

(a)  The failure of the Debtor to perform or comply with any act, duty, covenant
or obligation required to be performed under this Agreement;

﻿

(b)  The failure of the Debtor to make payments as required pursuant to the
Assistance Agreement or the default by the Debtor of its obligations under the
Assistance Agreement.

﻿

(c)  If any of the representations or warranties of the Debtor set forth in
Section 6.1.of this Agreement shall prove to be incorrect in any material
respect;

﻿

(d)  If any material portion of the Collateral shall be damaged, destroyed or
otherwise lost and such damage, destruction or loss is not covered by insurance.

﻿

ARTICLE V

REMEDIES

﻿

Section 5.1.  Rights and Remedies Upon Default.  If an Event of Default shall
have occurred hereunder or under the Assistance Agreement, the Secured Party
may, at its sole option, without notice or demand, declare the Obligations to be
immediately due and payable. As to any Collateral, the Secured Party shall have
the rights and remedies of any secured creditor under the UCC or under any other
applicable law as in effect, from time to time, in Connecticut including,
without limitation, the right to take possession of the Collateral, and in
addition thereto, the right to enter upon any premises on which the Collateral
or any part thereof may be situated and remove the same therefrom and the right
to occupy the Debtor’s premises for the purposes of liquidating Collateral,
including without limitation, conducting an auction thereon.  The Secured Party
may require the Debtor to make the Collateral (to the extent the same is
moveable) available to the Secured Party at a place to be designated by the
Secured Party.  The Secured Party may, at its option, sell the Collateral on
credit, and furthermore may sell the Collateral without giving any warranties as
to the Collateral and may specifically disclaim any warranties of title or the
like, which shall not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Secured Party will give the Debtor at least
five (5) days' prior written notice at the address of the Debtor set forth in
Section 8.10 hereof (or at such other address or addresses as the Debtor shall
specify in writing to the Secured Party) of the time and place of any public
sale thereof or of the time after which any private sale or any other intended
disposition thereof is to be made. Any such notice shall be deemed to meet any
requirement hereunder or under any applicable law (including the UCC) that
reasonable notification be given of the time and place of such sale or other
disposition. After deducting all commercially reasonable costs and expenses of
collection, storage, custody, sale or other disposition and delivery (including
reasonable attorneys' fees) and



--------------------------------------------------------------------------------

 

all other reasonable charges against the Collateral, the residue of the Proceeds
of any such sale or disposition shall be applied to the payment of the
Obligations in such order of priority as Secured Party shall determine and any
surplus shall be returned to the Debtor or to any person or party lawfully
entitled thereto. In the event the Proceeds of any sale, lease or other
disposition of the Collateral hereunder, including without limitation, the
Proceeds from the collection of Accounts, are insufficient to pay all of the
Obligations in full, the Debtor will be liable for the deficiency, together with
interest thereon, as set forth in the Assistance Agreement, and at the
reasonable costs and expenses of collection of such deficiency, including (to
the extent permitted by law) without limitation, attorneys' fees, expenses and
disbursements.

﻿

Section 5.2Right of Secured Party to Use and Operate Collateral, Etc. Upon the
occurrence of any Event of Default, Secured Party shall have the right and power
to take possession of all or any part of the Collateral, and to exclude the
Debtor and all persons claiming under the Debtor wholly or partly therefrom, and
thereafter to hold, store, and/or use, operate, manage and control the same.
Upon any such taking of possession, the Secured Party without obligation to do
so, may, from time to time, at the expense of the Debtor, make all such repairs,
replacements, alterations, additions and improvements to the Collateral as the
Secured Party may deem proper. The Debtor hereby expressly waives any obligation
of the Secured Party to process and/or prepare any Collateral prior to any sale
or other disposition thereof.  Upon any taking of possession of all or any part
of the Collateral, the Secured Party shall have the right to manage and control
the Collateral and to carry on the business and to exercise all rights and
powers of the Debtor in respect thereto as Secured Party shall reasonably deem
best, including the right to enter into any and all such agreements with respect
to the operation of the Collateral or any part thereof as Secured Party may see
fit; and Secured Party shall be entitled to collect and receive all issues,
profits, fees, revenues and other income of the same and every part thereof.
Such issues, profits, fees, revenues and other income shall be applied to pay
the expenses of holding and operating the Collateral and of conducting the
business thereof, and of all maintenance, repairs, replacements, alterations,
additions and improvements, and to make all payments which Secured Party may be
required or may elect to make, if any, for taxes, assessments, insurance and
other charges upon the Collateral or any part thereof, and all other payments
which Secured Party may be required or authorized to make under any provision of
this Agreement (including legal costs and attorneys' fees). The remainder of
such issues, profits, fees, revenues and other income shall be applied to the
payment of the Obligations in such order of priority as the Secured Party shall
reasonably determine. Without limiting the generality of the foregoing, the
Secured Party shall have the right to apply for and have a receiver appointed by
a court of competent jurisdiction in any action taken by Secured Party to
enforce its rights and remedies hereunder in order to manage, protect and
preserve the Collateral and continue the operation of the business of the Debtor
and to collect all revenues and profits thereof and apply the same to the
payment of all expenses and other charges of such receivership including the
compensation of the receiver and to the payment of the Obligations as aforesaid
until a sale or other disposition of such Collateral shall be finally made and
consummated. 

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

Section 5.3Collection of Accounts Receivable, Etc. At any time after default,
the Secured Party shall have the right to require the Debtor to and the Debtor
shall, upon written notice from the Secured Party:

﻿

(a)Make collections of Proceeds upon its Accounts, hold the Proceeds received
from collections in trust for the Secured Party and turn over such Proceeds to
the Secured Party daily in the exact form in which they are received, together
with a collection report in form satisfactory to the Secured Party.  The Secured
Party shall immediately apply, subject to collection, such Proceeds and any
Proceeds of Accounts received by it pursuant to the following provisions of this
Section 5.3, to the payment of the Obligations in such order of priority as the
Secured Party shall determine;

﻿

(b)Assign or endorse the Accounts to the Secured Party, and notify account
debtors that the Accounts have been assigned and should be paid directly to the
Secured Party;

﻿

(c)Turn over to the Secured Party all Inventory returned in connection with any
of the Accounts;

﻿

(d)Mark or stamp each of its individual ledger sheets or cards pertaining to its
Accounts with the legend “Assigned to the State of Connecticut Department of
Economic and Community Development,” and stamp or otherwise mark and keep its
books, records, documents and instruments relating to the Accounts in such
manner as the Secured Party may require; and

﻿

(e)Mark or stamp all invoices with a legend satisfactory to the Secured Party so
as to indicate that the same should be paid directly to the Secured Party.

﻿

Notwithstanding the foregoing, the Secured Party shall have the right, at any
time after the occurrence of an Event of Default, to itself so notify such
account debtors to make such payments of the Accounts directly to the Secured
Party and the Secured Party shall have the further right to notify the post
office authorities to change the address for delivery of mail of the Debtor to
an address designated by the Secured Party and to receive, open and dispose of
all mail addressed to Debtor. For the purposes of this Section 5.3, the Debtor
hereby irrevocably constitutes the Secured Party as the Debtor 's
attorney-in-fact to issue in the name and execute or endorse on behalf of Debtor
each and every notice, instrument and document necessary to carry out the
purposes of the provisions of this Section 5.3, and to take such action in
connection with the collection of the Accounts, including without limitation,
suing thereon, compromising or adjusting the same, as Secured party, in its sole
discretion, deems necessary. The power of attorney granted hereby shall be
self-executing, but Debtor shall promptly execute and deliver to Secured Party,
upon written request of Secured Party, such additional separate powers of
attorney as Secured Party may from time to time request.

﻿

ARTICLE VI

WARRANTIES

﻿

Section 6.1.  Warranties.  The Debtor represents and warrants:

﻿





--------------------------------------------------------------------------------

 

(a)  That the Debtor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware (“Debtor’s State”) and has
all requisite power and authority to own and operate its properties and to carry
on its business as now being conducted.  The Debtor is not organized under the
laws of any jurisdiction other than the Debtor’s State.  The Debtor is
authorized to conduct business in the State of Connecticut.

﻿

(b)  That the Debtor is the owner of and has good and marketable title to the
Collateral secured hereby;

﻿

(c)  That the Debtor has not granted, nor will the Debtor grant a security
interest in the Collateral to any other individual or entity and that such
Collateral is free and clear of any mortgage, pledge, lease, trust, bailment,
lien, security interest, encumbrance, charge or other arrangement except as
shown on Schedule B attached hereto;

﻿

(d)  That the Debtor has the authority and capacity to perform its obligations
hereunder; and

﻿

(e)  That the Debtor's true and correct name, any tradename(s) under which the
Debtor conducts its business, its chief executive office, its place(s) of
business, and the location(s) of the Collateral or records relating to the
collateral are set forth on Schedule C attached hereto and incorporated herein
by this reference.

﻿

ARTICLE VII

WAIVERS

﻿

Section 7.1.  Waivers.  The Debtor waives any right to require the Secured Party
to (a) proceed against any person, including the Debtor or any guarantor; (b)
proceed against any other collateral under any other agreement; and (c) pursue
any other remedy in the Secured Party's power.

﻿

ARTICLE VIII

MISCELLANEOUS

﻿

Section 8.1.  Attorney‑in‑Fact.  The Debtor appoints the Secured Party as its
true attorney‑in‑fact to perform any of the following powers, which shall be
irrevocable until termination of this Agreement and may be exercised, from time
to time, by the Secured Party's officers and employees or any of them in the
event of a default hereunder or under the Assistance Agreement: (i) to perform
any obligation of the Debtor hereunder in the Debtor's name or otherwise; (ii)
to liquidate any time deposit held hereunder as Collateral prior to the maturity
date of such time deposit(s) and to apply proceeds thereof to payment of the
Obligations, notwithstanding the fact that such liquidation may give rise to
Federal penalties for early withdrawal of funds from a time deposit; (iii) to
collect by legal proceedings or otherwise all dividends, interest, principal or
other sums now or hereafter payable upon or on account of the Collateral, to
accept other property in exchange for the Collateral, and to do and perform such
acts and things as the Secured Party may deem proper, and any money or property
received in exchange for the Collateral may be applied to the Obligations to the
Secured Party or held by the



--------------------------------------------------------------------------------

 

Secured Party under this Agreement; (v) to make any compromise or settlement
which the Secured Party deems desirable or proper in respect of the Collateral;
and (vi) to insure, process and preserve the Collateral.

﻿

Section 8.2Perfection by Filing.  The Secured Party may at any time and from
time to time, at Debtor’s expense, file financing statements, continuation
statements and amendments thereto that describe the Collateral as all assets of
the Debtor or words of similar effect and which contain any other information
required by the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether the
Debtor is an organization, the type of organization and any tax and/or
organization identification number issued to the Debtor.  The Debtor agrees to
furnish any such information to the Secured Party promptly upon reasonable
request.  Any such financing statements, continuation statements or amendments
may be signed, if so required, by the Secured Party on behalf of the Debtor, and
may be filed at any time in any jurisdiction as necessary.  The Debtor hereby
irrevocably appoints the Secured Party, through any of its chosen agents or
designees, as Debtor’s attorney-in-fact, coupled with an interest, for the
purposes hereof.

﻿

Section 8.3Other Perfection, etc.  The Debtor shall at any time and from time to
time, at Debtor’s expense, take such steps as the Secured Party may reasonably
request for the Secured Party (a) to obtain an acknowledgement, in form and
substance satisfactory to the Secured Party, of any bailee having possession of
any of the Collateral that the bailee holds such Collateral for the Secured
Party, (b) to obtain “control” of any Investment Property, Deposit Accounts,
Letter-Of-Credit Rights or electronic Chattel Paper (as such terms are defined
in the UCC), with any agreements establishing control to be in form and
substance satisfactory to the Secured Party, (c) to obtain possession of all or
any portion of the Collateral in order to perfect its security interest therein
in addition to the filing of a financing statement, and (d) otherwise to insure
the continued perfection and priority of the Secured Party’s security interest
in any of the Collateral and of the preservation of its rights therein.

﻿

Section 8.4.Application of Payments.  To the extent that the Debtor uses the
proceeds of the Financial Assistance secured hereby to purchase any Collateral,
the Debtor’s repayment shall be applied on a “first-in-first-out” basis so that
the portion of said Financial Assistance used to purchase a particular item of
Collateral shall be paid in the chronological order Debtor purchased such
Collateral.

﻿

Section 8.5.  Expenses.  The Debtor shall be liable to pay, five (5) days
following demand, all costs and expenses, including reasonable attorneys' fees
and expenses, incurred by the Secured Party in administering, enforcing,
collecting or realizing upon any of the Obligations of the Collateral or in
taking any action necessary to preserve and protect the Secured Party's security
interest in the Collateral, and all expenses in connection with the
establishment of this Agreement.

﻿



﻿

﻿





--------------------------------------------------------------------------------

 

Section 8.6.  Commercial Transaction.  DEBTOR ACKNOWLEDGES THAT THE TRANSACTION
OF WHICH THIS AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION AND WAIVES ITS
RIGHTS TO NOTICE AND HEARING UNDER CHAPTER 903(A) OF THE CONNECTICUT GENERAL
STATUTES OR AS MAY OTHERWISE BE REQUIRED BY ANY LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE SECURED PARTY MAY SEEK OR BE PERMITTED TO USE.

﻿

Section 8.7  Waiver of Jury Trial.  DEBTOR HEREBY WAIVES TRIAL BY JURY IN ANY
COURT IN ANY SUIT, ACTION OR PROCEEDING OR ANY MATTER ARISING IN CONNECTION WITH
OR IN ANY WAY RELATED TO THE TRANSACTION OF WHICH THIS AGREEMENT IS A PART
AND/OR THE ENFORCEMENT OF ANY OF ITS RIGHTS AND REMEDIES.  DEBTOR ACKNOWLEDGES
THAT IT MAKES THIS WAIVER KNOWINGLY, VOLUNTARILY AND ONLY AFTER CONSIDERATION OF
THE RAMIFICATIONS OF THIS WAIVER WITH ITS ATTORNEY.

﻿

Section 8.8.  Governing Law.  It is intention of the parties and it being
expressly understood that this Agreement and the rights hereto are expressly
governed by and are to be enforced in accordance with the laws of the State of
Connecticut (but not its conflicts of law provisions), except to the extent that
the UCC provides for the application of the law of the Debtor’s State.

﻿

Section 8.9.  Bind and Inure.  All rights and remedies of the parties under this
Agreement and in connection with the Collateral shall inure to any assignee or
successor of the Secured Party.  All obligations of the Debtor shall bind its
successors and assigns.

﻿

Section 8.10.  Notices.  All notices, requests or demand to or upon a party to
this Agreement shall be given or made by the other party hereto, written notice
mailed postage prepaid, return receipt requested, to such party at the address
set forth below.

﻿

If to the Secured Party:

﻿

Department of Economic and Community Development

505 Hudson Street

Hartford, CT  06106

Attn: Commissioner

﻿

If to the Debtor:

﻿

Vermillion, Inc.

           35 Nutmeg Drive, Suite 260

           Trumbull, CT 06611

           Attention: Chief Financial Officer

﻿







--------------------------------------------------------------------------------

 

No other method of giving any notice, request or demand is hereby precluded,
provided, that notice shall not be deemed given to such party until such notice
is actually received at the address of the such party.

﻿

IN WITNESS WHEREOF, the Debtor and the Secured Party have duly made and entered
into this Agreement as of the day and year first written above.

﻿

﻿

Signed, Sealed and DeliveredDEBTOR:

﻿

in the Presence of:VERMILLION, INC.

﻿

﻿

﻿

/s/Christopher M. McKeon___________By:_/s/ Valerie B.
Palmieri________________                                                       

Christopher M. McKeonName: Valerie B.. Palmieri

Title:   President and CEO

Duly Authorized

﻿

Dated: 3/14/16____________________

﻿

﻿

﻿

﻿

SECURED PARTY:

﻿

STATE OF CONNECTICUT

DEPARTMENT OF ECONOMIC

AND COMMUNITY DEVELOPMENT

﻿

﻿

/s/ Tracey RooslundBy:_Catherine H.
Smith_________________                                

T RooslundName:  Catherine H. Smith

Title:  Commissioner

/s/ Patricia Gillanders_________________ Duly Authorized

Patricia Gillanders

Dated: 3/22/16_______________________________

﻿





--------------------------------------------------------------------------------

 

STATE OF CONNECTICUT)

)  at  Trumbull

COUNTY OF FAIRFIELD)  

﻿

Before me, the undersigned, this 14th_ day of March, 2016 personally appeared
Valerie B. Palmieri, known to me to be the President and CEO of Vermillion,
Inc., a corporation, and that she, as such officer, signer and sealer of the
foregoing instrument, acknowledged the execution of the same to be her free act
and deed as such officer, and the free act and deed of said corporation.

﻿

In Witness Whereof, I hereunto set my hand.

﻿

/s/ Christopher M. McKeon_____________________

Commissioner of the Superior Court

Notary Public/My Commission Expires:

Christopher M. McKeon

 

﻿

STATE OF CONNECTICUT)

)  at Hartford

COUNTY OF HARTFORD_)  

﻿

On this the _22_ day of __March__, 2016, before me, the undersigned, personally
appeared CATHERINE H. SMITH, who acknowledged herself to be the Commissioner of
the Department of Economic and Community Development and that she, as such
Commissioner, being authorized so to do, executed the foregoing instrument for
the purposes therein contained as her free act and deed and the free act and
deed of the Department of Economic and Community Development by signing the name
of the Department of Economic and Community Development by herself as such
Commissioner.

﻿

In Witness Whereof I hereunto set my hand.

﻿

/s/ Tracey H. Rooslund_________________________

Commissioner of the Superior Court

Notary Public/My Commission Expires:

TRACEY H. ROOSLUND

Notary Public, State of Connecticut

My Commission Expires November 30, 2016

 

--------------------------------------------------------------------------------

 

 

﻿

SCHEDULE A

﻿

Qty.Description

﻿

1  HP 42U 600x1075mm Enterprise Shock Rack

1BW904A 001 HP Factory Express Base Racking Service

1  HP BLc7000 CTO 3 IN LCD Plat Enclosure

1E5Y41A HP OV 3yr 24x7 Encl FIO Phys 16 Svr Lic

2  HP BL460c Gen9 10Gb/20Gb FLB CTO Blade

2  HP BL460c Gen9 E5-2695v3 FIO Kit

2  HP BL460c Gen9 E5-2695v3 Kit

32 HP 16GB 2Rx4 PC4-2133P-R Kit

2  HP FlexFabric 20Gb 2P 650FLB FIO Adptr

2  HP Smart Array P244br/1G FIO Controller

2  HP Dual 8GB microSD EM USB Kit

4BD715A VMw vSphere EntPlus 1P 3yr SW

1  HP BL460c Gen9 10Gb/20Gb FLB CTO Blade

1  HP BL460c Gen9 E5-2695v3 FIO Kit

1  HP BL460c Gen9 E5-2695v3 Kit

16 HP 16GB 2Rx4 PC4-2133P-R Kit

1  HP FlexFabric 20Gb 2P 650FLB FIO Adptr

1  HP Smart Array P244br/1G FIO Controller

1  HP Dual 8GB microSD EM USB Kit

1  BD725A VMw vCntr Srv Std 3yr SW

2  BD715A VMw vSphere EntPlus 1P 3yr SW

2  HP BLc VC FlexFabric 10Gb/24-port Opt

4  HP 8Gb Short Wave B-Series SFP+ 1 Pack

6  HP 2650W Plat Ht Plg Pwr Supply Kit

6  HP BLc Encl Single Fan Option

1  HP BLc7000 DDR2 Encl Mgmt Option

1  HP BLc7000 10K Rack Ship Brkt Opt Kit

1  HP BLc 1PH Intelligent Power Mod FIO Opt

1  H7J34A3 7FX HP c7000 Enclosure Support

3  H7J34A3 TT8 HP BL460c Gen9 Server Blade Support

2  HP R5000 3U L630 High Voltage NA/JP UPS

2  HP R5 and 7KVA 3U Ext Runtm Mod Kit

1  HP Rack Front Door Cover Kit

1  HP 600mm Rack Stabilizer Kit

1  HP Air Flow Optimization Kit

1  HP 42U 1075mm Side Panel Kit

3  HP Intelligent Mod PDU 24a Na/Jpn Kit

8  HP BLc 10G SFP+ SFP+ 7m DAC Cable

5  HF386A1 HP CP Svc for VMware Training

1  HA124A1 56H HP Startup BladSys c7000 Encd Ntwk SVC

1  HP DL360 Gen9 8SFF CTO Server

1  HP DL360 Gen9 E5-2630v3 FIO Kit

1  HP 16GB 2Rx4 PC4-2133P-R Kit

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

CONTINUED

﻿

8  HP 1TB 12G SAS 7.2K 2.5in 512e SC HDD

1  HP DL360 Gen9 SFF P440/H240 SAS Cables

1HP Smart Array P440/4G FIO Controller

1  HP 1U SFF Easy Install Rail Kit

2  HP 500W FS Plat Ht Plg Pwr Supply Kit

1  H1K92A3 TT5 HP ProLiant DL360 Gen9 Support

1  HP StoreEasy 1450 16TB SATA Strg

1  H1K92A3 SQ4 HP StoreEasy 1450 Support

1  HP 800W/900W Gold AC Power Input Module

1  HP 3PAR StoreServ 8200 2N Fld Int Base

4  HP 3PAR 8000 1.2TB SAS 10K SFF HDD

4  HP 3PAR 8000 480GB SAS cMLC SFF SSD

1  L7B45A HP 3PAR 8200 OS Suite Base LTU

48 L7B46A HP 3PAR 8200 OS Suite Drive LTU

1  L7B47A HP 3PAR 8200 Data Opt St v2 Base LTU

48 L7B48A HP 3PAR 8200 Data Opt St v2 Drive LTU

2  HP 3PAR 8000 SFF(2.5in) Fld Int Drv Encl

8  HP 3PAR 8000 1.2TB SAS 10K SFF HDD

4  HP 3PAR 8000 480GB SAS cMLC SFF SSD

1  HP 3PAR 8000 SFF(2.5in) Fld Int Drv Encl

4  HP 3PAR 8000 1.2TB SAS 10K SFF HDD

4  HP 3PAR 8000 480GB SAS cMLC SFF SSD

1 HA114A1 5XU HP Startup 3PAR 8200 2N Fld Int Base SVC

3  HA114A1 5XZ HP Startup 3PAR 8000 Fld Int Drv Enc SVC

1  BD362AAE HP 3PAR StoreServ Mgmt/Core SW E-Media

1  BD363AAE HP 3PAR OS Suite Latest E-Media

1  H1K92A3 YT8 HP 3PAR StoreServ 8200 2N Base Supp

3  H1K92A3 YTJ HP 3PAR 8000 Drive Encl Supp

16H1K92A3 YTV HP 3PAR 8000 1.2TB 10K SFF HDD Supp

12H1K92A3 YTZ HP 3PAR 8000 480GB cMLC SFF SSD Supp

1  H1K92A3 YUA HP 3PAR 8200 OS Suite Base Supp

48 H1K92A3 YUB HP 3PAR 8200 OS Suite Drive Supp

1  H1K92A3 YUC HP 3PAR 8200 Data Opt St v2 Base Supp

48 H1K92A3 YUD HP 3PAR 8200 Data Opt St v2 Drive Supp

4  HP Premier Flex LC/LC OM4 2f 5m Cbl

5  HF383A1 HP CP Svc for Storage Training

2  HP HI 5500-48G-4SFP w/2 Intf Slts Switch

2  HP X240 10G SFP+ SFP+ 0.65m DAC Cable

4  HP 5500/5120 2-port 10GbE SFP+ Module

4  HP 5500 150WAC Power Supply

6  V-VBRENT-VS-P0000-00 Veeam Backup & Replication Enterprise for VMware

6  V-VBRENT-VS-P024Y-00 24/7 maintenance uplift, Veeam Backup & Replication Ent

﻿

[Schedule A Continued on Next Page]





 

--------------------------------------------------------------------------------

 

 



SCHEDULE A

CONTINUED

﻿

﻿

Picture 1 [c617-20160331xex10_4g001.jpg]





 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

CONTINUED

﻿

PATENTS

﻿

COUNTRY

STATUS

TITLE

APPLICATION #

DATE FILED

PATENT #

TIER

NOTES

Australia

Issued

OVARIAN CANCER BIOMARKERS

2006261904

Jun 23,
2006

2006261904

1

OVA1

Australia

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

2012220896

Feb 14,
2012

 

1

OVA2

Australia

Pending

OVARIAN CANCER BIOMARKERS

2015210343

Jun 23,
2006

 

1

OVA1/2

Australia

Issued

OVARIAN CANCER BIOMARKERS

2012216473

Jun 23,
2006

2012216473

2

ApoA1, HE4, transthyretin

Australia

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

2011316844

Oct 21,
2011

 

1

OVA1

Brazil

Published

PREDICTIVE MARKERS FOR OVARIAN CANCER

PI0813002.7

Jun 30,
2008

 

1

Correlogic

Canada

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

2,828,119

Feb 14,
2012

 

2

Correlogic

Canada

Pending

BIOMARKERS FOR OVARIAN CANCER

2,611,173

Jun 23,
2006

 

2

Correlogic

Canada

Pending

PREDICTIVE MARKERS FOR OVARIAN CANCER

2,691,980

Jun 30,
2008

 

2

Correlogic

Canada

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

2,818,593

Oct 21,
2011

 

1

OVA1

China

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

201280010293.0

Feb 14,
2012

 

2

Correlogic

European Patent Office

Issued

BIOMARKERS FOR OVARIAN CANCER

06773938.3

Jun 23,
2006

1910821

2

Hepcidin

European Patent Office

Pending

OVARIAN CANCER BIOMARKERS

15173589.1

Jun 23,
2006

 

1

OVA1

European Patent Office

Pending

PREDICTIVE MARKERS FOR OVARIAN CANCER

13170474.4

Jun 30,
2008

 

2

Correlogic



 

--------------------------------------------------------------------------------

 

 

European Patent Office

Published

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

12749936.6

Feb 14,
2012

 

2

Correlogic

European Patent Office

Published

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

11835211.1

Oct 21,
2011

 

1

OVA1

France

Issued

BIOMARKERS FOR OVARIAN CANCER

06773938.3

Jun 23,
2006

8465929

3

ApoC1

France

Issued

BIOMARKERS FOR THE DETECTION OF EARLY STAGE OVARIAN CANCER

08843957.5

Oct 29,
2008

7395160

3

CTAP3, ApoA1, CA125, Transthyretin

Germany

Issued

BIOMARKERS FOR OVARIAN CANCER

06773938.3

Jun 23,
2006

8206934

3

ApoC1

Germany

Issued

BIOMARKERS FOR THE DETECTION OF EARLY STAGE OVARIAN CANCER

08843957.5

Oct 29,
2008

1262202

3

CTAP3, ApoA1, CA125, Transthyretin

Germany

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

1120120009908

Feb 14,
2012

 

2

Correlogic

Hong Kong

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

14108246.9

Aug 12,
2014

 

2

Correlogic

India

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

7669/CHENP/2013

Feb 14,
2012

 

2

Correlogic

India

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

3989/CHENP/2013

Oct 21,
2011

 

1

OVA1

India

Published

PREDICTIVE MARKERS FOR OVARIAN CANCER

00556/DELNP/2010

Jan 25,
2010

 

2

Correlogic

India

Published

PROCESS FOR DISCRIMINATING BETWEEN BIOLOGICAL STATES BASED ON HIDDEN PATTERNS
FROM BIOLOGICAL DATA

3847/KOLNP/2009

Nov 5,
2009

 

4

Non-ovarian

Japan

Issued

PROCESS FOR DISCRIMINATING BETWEEN BIOLOGICAL STATES BASED ON HIDDEN PATTERNS
FROM BIOLOGICAL DATA

2002-512687

Jul 18,
2001

6925389

4

Non-ovarian

Japan

Pending

BIOMARKERS FOR OVARIAN CANCER

2014-247178

Jun 23,
2006

 

1

OVA1



 

--------------------------------------------------------------------------------

 

 

Japan

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

2013-535113

Oct 21,
2011

 

1

OVA1

Japan

Abandoned

BIOMARKERS FOR OVARIAN CANCER

2008-518478

Jun 23,
2006

 

3

Calgranulin C, Transthyretin

New Zealand

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

707493

Oct 21,
2011

 

1

OVA1

Republic of Korea

Published

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

10-2013-7025094

Feb 14,
2012

 

2

Correlogic

United Kingdom

Issued

BIOMARKERS FOR OVARIAN CANCER

06773938.3

Jun 23,
2006

2220506

3

ApoC1

United Kingdom

Issued

BIOMARKERS FOR THE DETECTION OF EARLY STAGE OVARIAN CANCER

08843957.5

Oct 29,
2008

8664358

3

CTAP3, ApoA1, CA125, Transthyretin

United Kingdom

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

13162227

Feb 14,
2012

 

2

Correlogic

United States of America

Issued

BIOMARKERS FOR OVARIAN CANCER

12/079,592

Mar 27,
2008

8221984

3

sMAP

United States of America

Issued

BIOMARKERS FOR OVARIAN CANCER

11/922,652

Dec 15,
2009

2220506

3

Calcyclin;
Calgranulin
C; Hepcidin

United States of America

Issued

HEURISTIC METHOD OF CLASSIFICATION

09/883,196

Jun 19,
2001

7761239

4

Non-ovarian

United States of America

Issued

HEURISTIC METHOD OF CLASSIFICATION

11/735,028

Apr 13,
2007

5246984

4

Non-ovarian

United States of America

Issued

METHOD OF DIAGNOSING BIOLOGICAL STATES THROUGH THE USE OF A CENTRALIZED,
ADAPTIVE MODEL, AND REMOTE SAMPLE PROCESSING

11/008,784

Dec 10,
2004

7096206

4

Non-ovarian

United States of America

Issued

METHODS FOR DIAGNOSING OVARIAN CANCER

12/584,832

Sep 11,
2009

7499891

3

Protein C inhibitor

United States of America

Issued

PREDICTIVE MARKERS FOR OVARIAN CANCER

12/165,240

Jun 30,
2008

8664358

2

ApoA1, CA125, + non OVA1/2 marker



 

--------------------------------------------------------------------------------

 

 

United States of America

Issued

PROCESS FOR DISCRIMINATING BETWEEN BIOLOGICAL STATES BASED ON HIDDEN PATTERNS
FROM BIOLOGICAL DATA

09/906,661

Jul 18,
2001

6925389

4

Non-ovarian

United States of America

Issued

QUALITY ASSURANCE/QUALITY CONTROL FOR ELECTROSPRAY IONIZATION PROCESSES

10/628,136

Jul 28,
2003

7395160

4

Non-ovarian

United States of America

Issued

PREDICTIVE MARKERS FOR OVARIAN CANCER

14/172,237

Feb 4,
2014

92741118

2

Correlogic

United States of America

Pending

BIOMARKER PANELS, DIAGNOSTIC METHODS AND TEST KITS FOR OVARIAN CANCER

14/099,522

Dec 6,
2013

 

2

Correlogic

United States of America

Pending

BIOMARKERS FOR BREAST CANCER

11/917,766

Dec 28,
2009

 

4

Non-ovarian (Breast)

United States of America

Pending

BIOMARKERS FOR OVARIAN CANCER

13/916,421

Jun 12,
2013

 

2

HE4, B2M, CA125, Transferrin, Transthyretin

United States of America

Pending

BIOMARKERS FOR THE DETECTION OF EARLY STAGE OVARIAN CANCER

13/909,022

Jun 3,
2013

 

3

CTAP3, ApoA1, CA125, Transferrin, Transthyretin

United States of America

Pending

PREDICTIVE MARKERS AND BIOMARKER PANELS FOR OVARIAN CANCER

14/465,682

Aug 21,
2014

 

2

Correlogic

United States of America

Pending

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

14/073,668

Nov 6,
2013

 

1

OVA1

United States of America

Published

OVARIAN CANCER BIOMARKERS

11/922,621

Apr 13,
2010

 

1

OVA1

United States of America

Published

PROGNOSTIC BIOMARKERS IN PATIENTS WITH OVARIAN CANCER

12/422,530

Apr 13,
2009

 

1

OVA1

﻿

﻿

In addition to the above described patents, machinery and equipment, all other
machinery and equipment purchased and to be purchased with the proceeds of the
Loan from the Secured Party to the Debtor shall also be included as collateral
for purposes of this Security Agreement.

﻿

﻿





 

--------------------------------------------------------------------------------

 

 

﻿

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

Schedule B

LIENS AND ENCUMBRANCES

NONE

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Schedule C





 

--------------------------------------------------------------------------------

 

 

COLLATERAL LOCATION

﻿

﻿

﻿

CORPORATION NAME: VERMILLION, INC.

﻿

﻿

TRADE NAME(S):  NONE

﻿

﻿

CHIEF EXECUTIVE OFFICE LOCATION: 12117 BEE CAVES ROAD, BUILDING III, SUITE 100,
AUSTIN TX 78738

﻿

﻿

PLACE(S) OF BUSINESS:

﻿

12117 BEE CAVES ROAD, BUILDING III, SUITE 100, AUSTIN TX 78738

﻿

35 NUTMEG DRIVE, SUITE 260, TRUMBULL, CT 06611

﻿

﻿

LOCATION(S) OF COLLATERAL OR RECORDS RELATING TO COLLATERAL: 35 NUTMEG DRIVE,
SUITE 260, TRUMBULL, CT 06611

﻿

﻿

﻿



 

--------------------------------------------------------------------------------